On Motion for Rehearing

PER CURIAM.
Upon consideration of appellant’s motion for rehearing, we withdraw the opinion dated June 11, 1997, and substitute the following opinion:
Kelvin Bouie appeals his convictions and sentences for sale of cocaine, contending that the sentences imposed exceed the maximum allowed under the plea agreement. The State concedes that defendant-appellant’s point is well taken.
In April 1996, defendant entered into a plea agreement which provided that if defendant were found to be a habitual felony offender, then his sentence would not exceed eight years. The plea agreement was approved by the court. In May 1996, defendant was found to be a habitual felony offender. The court imposed a sentence consisting of eight years incarceration followed by seven years probation. Defendant was not given an opportunity to withdraw his plea.
The State concedes that defendant must either be resentenced in accordance with the plea agreement, or be given the opportunity to withdraw his plea. See Goins v. State, 672 So.2d 30, 32 (Fla.1996); Dawkins v. State, 651 So.2d 1317 (Fla. 3d DCA 1995); Foye v. State, 558 So.2d 537 (Fla. 3d DCA 1990).
Reversed and remanded.